Exhibit 10

This AGREEMENT, dated as of October 25, 2009 (the "Agreement"), is by and among
Legg Mason, Inc., a Maryland corporation (the "Company"), and the other entities
and persons signatory hereto (collectively, the "Investors").

WHEREAS, the Board of Directors of the Company (the "Board") intends to (1)
increase the size of the Board from thirteen (13) to fourteen (14) members and
(2) appoint Nelson Peltz as a director to fill the newly created vacancy, with a
term expiring in 2010;

WHEREAS, at the Company's 2010 annual meeting of shareholders, the Board intends
to nominate Mr. Peltz for election as a member of the Board with a term expiring
at the Company's 2013 annual meeting of shareholders, and recommend that the
shareholders of the Company vote to elect him as a director of the Company;

WHEREAS, the Investors economically own (as defined below) the interests in
Common Stock, $0.10 par value, of the Company (the "Common Stock") specified on
Schedule A of this Agreement; and

WHEREAS, the Investors support the election of the new director to the Board;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I
REPRESENTATIONS

Section 1.1 Authority; Binding Agreement. (a)  The Company hereby represents
that this Agreement and the performance by the Company of its obligations
hereunder (i) has been duly authorized, executed and delivered by it, and is a
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, (ii) does not require the approval of the
shareholders of the Company and (iii) does not and will not violate any law, any
order of any court or other agency of government, the Articles of Incorporation
of the Company, as amended and supplemented, or the By-laws of the Company, as
amended and restated, or any stock exchange rule or regulation, or any provision
of any indenture, agreement or other instrument to which the Company or any of
its properties or assets is bound, or conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
indenture, agreement or other instrument, or result in the creation or
imposition of, or give rise to, any lien, charge, restriction, claim,
encumbrance or adverse penalty of any nature whatsoever pursuant to any such
indenture, agreement or other instrument.

(b)Each of the Investors represents and warrants that this Agreement and the
performance by such Investor of its obligations hereunder (i) has been duly
authorized, executed and delivered by such Investor, and is a valid and binding
obligation of such Investor, enforceable against such Investor in accordance
with its terms, (ii) does not require approval by any owners or holders of any
equity interest in such Investor (except as has already been obtained) and (iii)
does not and will not violate any law, any order of any court or other agency of
government, the charter or other organizational documents of such Investor, as
amended, or any provision of any agreement or other instrument to which such
Investor or any of its properties or assets is bound, or conflict with, result
in a breach of or constitute (with due notice or lapse of time or both) a
default under any such agreement or other instrument, or result in the creation
or imposition of, or give rise to, any lien, charge, restriction, claim,
encumbrance or adverse penalty of any nature whatsoever pursuant to any such
agreement or instrument.

Section 1.2 Interests in Common Stock. The Investors hereby represent and
warrant that, as of the date hereof, they and their Affiliates (as such term is
hereinafter defined) are, collectively, the "economic owners" (as such term is
hereinafter defined) of such number of shares of Common Stock as are accurately
and completely set forth (including, without limitation, as to the form of
ownership) on Schedule A, and none of the Investors or any of their Affiliates
economically own any other securities of the Company. During the Standstill
Period, Trian Fund Management, L.P. ("TFM"), on behalf of the Investors, shall
promptly (and in any event within three business days) notify the Company in
writing upon the Investors (a) first beneficially owning, in the aggregate, the
Minimum Percentage of shares of Common Stock, which notice shall identify each
of the entities owning any shares of Common Stock and the number of shares
beneficially owned by such entity, (b) ceasing to beneficially own, in the
aggregate, the Minimum Percentage of shares of Common Stock and (c) becoming the
economic owners, in the aggregate, of more than 9.9% of the then outstanding
shares of Common Stock. At any time during the Standstill Period in which (a)
the Investors beneficially own, in the aggregate, at least the Minimum
Percentage of shares of Common Stock and (b) the Investors no longer report on
Schedule 13D with the Securities and Exchange Commission (the "SEC") the
Investors' beneficial ownership of Common Stock, TFM, on behalf of the Investors
shall, upon request of the Company (which request shall not be made more than
once during any quarterly period), promptly (and no later than five business
days after the request is made) provide the Company with a written report
specifying the number of shares of Common Stock beneficially owned, in the
aggregate, by the Investors as of the close of business on the date immediately
preceding such request.

Section 1.3 Defined Terms. For purposes of this Agreement:

(a) Except as provided in Section 2.7 hereof, the term "Affiliate" has the
meaning set forth in Rule 12b-2 promulgated by the SEC under the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), but shall not include any
entity whose equity securities are registered under the Exchange Act (or are
publicly traded in a foreign jurisdiction), solely by reason of the fact that a
principal of any of the Investors serves as a member of its board of directors
or similar governing body, unless the Investors or their Affiliates otherwise
control such entity (as the term "control" is defined in Rule 12b-2 promulgated
by the SEC under the Exchange Act). For purposes of this Agreement, the
Investors, on the one hand, and the Company, on the other, shall not be deemed
to be affiliates of each other.

(b) The terms "beneficial owner" and "beneficially own" shall have the same
meanings as set forth in Rule 13d-3 ("Rule 13d-3") promulgated by the SEC under
the Exchange Act. The terms "economic owner" and "economically own" shall have
the same meanings as "beneficial owner" and "beneficially own," except that a
person will also be deemed to economically own and to be the economic owner of
(i) all shares of Common Stock which such person has the right to acquire
pursuant to the exercise of any rights in connection with any securities or any
agreement, regardless of when such rights may be exercised and whether they are
conditional, and (ii) all shares of Common Stock in which such person has any
economic interest, including, without limitation, pursuant to a cash settled
call option or other derivative security, contract or instrument in any way
related to the price of shares of Common Stock.

(c) The "Standstill Period" means the period from the date of this Agreement
through the earlier of (w) the date that is 60 days prior to the first day of
the notice period specified in the advance notice provision applicable to the
Company's 2013 annual meeting of shareholders (whether pursuant to applicable
law or regulation or the Company's Articles of Incorporation or By-laws, each as
may hereafter be amended), (x) March 31, 2012, if the Director Designee has
delivered to the Company a notice of resignation from the Board not less than 30
days prior to such date (in which case, if there are then less than 30 days
remaining in the advance notice period for the Company's 2012 annual meeting of
shareholders, the Board shall waive the advance notice provision in the
Company's By-laws until April 30, 2012 so as to permit the Investors to nominate
one or more or a slate of directors at the Company's 2012 annual meeting of
shareholders), (y) that date that is 30 days after the date that the Director
Designee has delivered to the Company a notice of resignation from the Board if
such date of delivery is subsequent to March 1, 2012 and (z) if the Company
shall have materially breached this Agreement and shall not have cured such
breach within 15 days following written notice from the Investors describing
such breach in reasonable detail, the date on or after such 15 day period on
which the Investors have provided the Company written notice of the termination
of the Standstill Period; provided, however, that the Investors may terminate
the Standstill Period at any time by written notice to the Company in the event
that (a) a Non-Election Date occurs, (b) the Director Designee is removed from
the Board (for the avoidance of doubt, not including any resignation required
hereunder), or (c)(i) the Director Designee is unable to serve as a director of
the Company as a result of his death or incapacity and (ii) the Company and the
Investors fail to agree on a replacement, or the Board fails to appoint such
agreed replacement to the Board, within 90 days following the date that he
ceased to be a director of the Company (in the event that a replacement is
agreed and appointed pursuant to the foregoing subclauses (a) or (c), references
to the applicable former director in Section 2.1(a), Section 2.1(b) and Section
2.1(c) shall be deemed to be references to such replacement). The Company and
the Investors agree that each of Peter W. May and Edward P. Garden shall be an
acceptable replacement for the Director Designee.

(d) "Non-Election Date" means (i) the 45th day following the Company's 2010
annual meeting of shareholders if (x) the Director Designee (or any agreed upon
replacement) is not elected at the Company's 2010 annual meeting of
shareholders, and (y) the Director Designee or any replacement agreed upon by
the Company and the Investors has not been appointed to the Board with a term
expiring at the Company's 2013 annual meeting of shareholders, (ii) the 45th day
following the Company's 2011 annual meeting of shareholders if (x) applicable
law requires the Director Designee (or any agreed upon replacement) to be
elected by shareholders at the Company's 2011 annual meeting of shareholders in
order for the Director Designee (or any agreed upon replacement) to complete his
term expiring at the Company's 2013 annual meeting of shareholders, (y) the
Director Designee (or any agreed upon replacement) is not elected at the
Company's 2011 annual meeting of shareholders, and (z) the Director Designee or
any replacement agreed upon by the Company and the Investors has not been
appointed to the Board with a term expiring at the Company's 2013 annual meeting
of shareholders, or (iii) the 45th day following the Company's 2012 annual
meeting of shareholders if (x) applicable law requires the Director Designee (or
any agreed upon replacement) to be elected by shareholders at the Company's 2012
annual meeting of shareholders in order for the Director Designee (or any agreed
upon replacement) to complete his term expiring at the Company's 2013 annual
meeting of shareholders, (y) the Director Designee (or any agreed upon
replacement) is not elected at the Company's 2012 annual meeting of
shareholders, and (z) the Director Designee or any replacement agreed upon by
the Company and the Investors has not been appointed to the Board with a term
expiring at the Company's 2013 annual meeting of shareholders. A failure to
elect or appoint the Director Designee (or any agreed upon replacement) in
accordance with the terms of this Agreement shall not result in a "Non-Election
Date" to the extent resulting solely from the refusal of the Director Designee
(or any agreed upon replacement) to serve.

(e)"Extraordinary Matter" means (x) any merger, consolidation, share exchange,
recapitalization, or other business combination, in each case as a result of
which the holders of the Common Stock of the Company immediately prior to the
consummation of such transaction would cease to own at least a majority of the
outstanding shares of common stock of the resulting company (or, if such
resulting company is a subsidiary, then the ultimate parent company) or (y) any
liquidation, dissolution or sale of all or substantially all of the assets of
the Company, in each case referred to in (x) or (y) that is subject to Company
shareholder approval.

(f) "Physical Shares" means shares beneficially owned by the Investors as to
which the Investors directly or indirectly have voting and investment power and
which are held either of record by the Investors or through a broker, dealer,
agent, custodian or other nominee who is the holder of record of such shares.
For the avoidance of doubt, it is understood  that (i) "Physical Shares" shall
not include shares beneficially owned by the Investors solely as a result of the
operation of (x) clauses (i) and (ii) of Section 1.3(b) hereof or (y) Rule
13d-3(d)(1)(i)(A)-(B), and (ii) the fact that shares are held in a margin
account or are pledged as collateral pursuant to customary loan documentation
shall not result in such shares not being considered Physical Shares unless and
until such shares are liquidated pursuant to a margin call or otherwise
foreclosed upon by the applicable broker, lender or other third party.

ARTICLE II
COVENANTS

Section 2.1 Director. (a) As promptly as practicable following the date of this
Agreement, the Board shall (i) increase the size of the Board from thirteen (13)
to fourteen (14) directors, (ii) appoint Nelson Peltz as a director of the
Company with a term expiring at the Company's 2010 annual meeting (the "Director
Designee") and (iii) appoint the Director Designee to serve on the Nominating
and Corporate Governance Committee of the Board. The Director Designee shall be
entitled to serve as a member of the Nominating and Corporate Governance
Committee of the Board (or any committee performing such functions) at all times
that the Director Designee shall serve as a member of the Board, subject to the
Director Designee satisfying and continuing to satisfy applicable New York Stock
Exchange requirements and other applicable law. By entering into this Agreement,
the Director Designee (including any agreed upon replacement) hereby agrees to
resign as a member of the Board on the first date on which both (x) either (I)
the Standstill Period has terminated, or (II) the Investors do not beneficially
own, for a period of 30 consecutive days, Physical Shares of Common Stock equal
to at least 5.0% of the outstanding shares of Common Stock calculated as
provided in the last sentence of Section 2.5 hereof (the "Minimum Percentage")
(each of the foregoing (I) and (II), a "Triggering Event") and (y) five days
have elapsed since the Triggering Event and the Board (acting directly rather
than by committee) has requested in writing the Director Designee's resignation,
in which case the resignation shall take effect at the time the Board has
delivered such request to the Director Designee and the Investors. The Director
Designee also agrees to resign in accordance with Section 3.1(b) under the
circumstances specified therein. For the avoidance of doubt, the Company may at
any time or from time to time increase or decrease the size of the Board and/or
change its composition, provided that such increase or decrease may not affect
the tenure of the Director Designee.

(b) The Company agrees that, provided that the Standstill Period has not
terminated, the Board will:

 1. at the 2010 annual meeting of shareholders, nominate the Director Designee
    (other than in the case of his refusal or inability to serve), together with
    the other persons included in the Company's slate of nominees for election
    as director at such 2010 annual meeting, as a director of the Company, with
    a term expiring at the Company's 2013 annual meeting; and
 2. recommend that the shareholders of the Company vote to elect the Director
    Designee as a director of the Company at the 2010 annual meeting of
    shareholders.

(c) The Company shall use all reasonable best efforts (which shall include the
solicitation of proxies) to ensure that the Director Designee is elected at the
2010 annual meeting of shareholders.

Section 2.2 Voting Provisions. During the Standstill Period, the Investors,
together with their respective Affiliates, will cause all shares of Common Stock
for which they have the right to vote to be present for quorum purposes and to
be voted at any meeting of shareholders or at any adjournments or postponements
thereof, (x) in favor of each director nominated and recommended by the Board
for election at any such meeting and (y) against any shareholder nominations for
director which are not approved and recommended by the Board for election at any
such meeting.

Section 2.3 Actions by the Investors. Each of the Investors agrees that, during
the Standstill Period, neither it nor any of its Affiliates will, unless
specifically requested or authorized in writing by a resolution of the Board,
directly or indirectly:

(a) purchase or cause to be purchased or otherwise acquire or agree to acquire
economic ownership of (i) any Common Stock, if in any such case, immediately
after the taking of such action the Investors, together with their respective
Affiliates, would, in the aggregate, economically own more than 9.9% of the then
outstanding shares of Common Stock (the parties agree that (A) it shall not be a
breach of this Agreement if the Investors inadvertently economically own more
than such 9.9% if as soon as practicable the Investors divest themselves of
economic ownership of sufficient shares so that they cease to economically own
more than 9.9% of the then outstanding shares of Common Stock, (B) it shall not
be a breach of this Section 2.3(a) if the Investors' economic ownership of
shares exceeds such 9.9% limitation solely as a result of share purchases,
reverse share splits or other actions taken by the Company that by reducing the
number of shares outstanding cause the Investors' economic ownership to exceed
such 9.9% limitation, so long as the Investors' economic ownership shall not
increase thereafter (except solely as a result of further corporate actions
taken by the Company), unless and until the Investors' economic ownership before
and after such subsequent increase does not exceed such 9.9% limitation, and (C)
for purposes of any calculation under this Section 2.3(a), the number of
outstanding shares of Common Stock then outstanding shall be the number as of
the latest date set forth in the Company's most recently filed Quarterly Report
on Form 10-Q or Form 10-K or, if more recently filed, Form 8-K, or (ii) any
other securities issued by the Company;

(b) form, join in or in any other way participate in a "partnership, limited
partnership, syndicate or other group" within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Common Stock or deposit any shares of
Common Stock in a voting trust or similar arrangement or subject any shares of
Common Stock to any voting agreement or pooling arrangement, or grant any proxy
with respect to any shares of Common Stock (other than to a designated
representative of the Company pursuant to a proxy solicitation on behalf of the
Board), other than solely with other Investors or one or more Affiliates of an
Investor with respect to the shares of Common Stock acquired in compliance with
paragraph (a) above or to the extent such a group may be deemed to result with
the Company or any of its Affiliates as a result of this Agreement;

(c) solicit proxies or written consents of shareholders, or conduct any binding
or nonbinding referendum with respect to Common Stock, or make, or in any way
participate in, any "solicitation" of any "proxy" within the meaning of Rule
14a-1 promulgated by the SEC under the Exchange Act (but without regard to the
exclusion set forth in Rule 14a-1(l)(2)(iv) from the definition of
"solicitation") to vote any shares of Common Stock with respect to any matter,
or become a participant in any contested solicitation for the election of
directors with respect to the Company (as such terms are defined or used in the
Exchange Act and the Rules promulgated thereunder), other than solicitations or
acting as a participant in support of the voting obligations of the Investors
and their Affiliates pursuant to Section 2.2;

(d) seek to call, or to request the call of, or call a special meeting of the
shareholders of the Company, or seek to make, or make, a shareholder proposal
(whether pursuant to Rule 14a-8 under the Exchange Act or otherwise) at any
meeting of the shareholders of the Company, or make a request for a list of the
Company's shareholders, or seek election to the Board, seek to place a
representative on the Board or seek the removal of any director from the Board,
or otherwise acting alone, or in concert with others, seek to control or
influence the governance or policies of the Company;

(e) effect or seek to effect (including, without limitation, by entering into
any discussions, negotiations, agreements or understandings whether or not
legally enforceable with any third person), offer or propose (whether publicly
or otherwise) to effect, or cause or participate in, or in any way assist or
facilitate any other person to effect or seek, offer or propose (whether
publicly or otherwise) to effect or participate in, (i) any acquisition of any
securities (or economic ownership thereof as defined herein), or any material
assets or businesses, of the Company or any of its subsidiaries, except
purchases of Common Stock pursuant to the limits specified in paragraph
(a) above, (ii) any tender offer or exchange offer, merger, acquisition, share
exchange or other business combination involving the Company or any of its
subsidiaries, or (iii) any recapitalization, restructuring, liquidation,
disposition, dissolution or other extraordinary transaction with respect to the
Company or any of its subsidiaries or any material portion of its or their
businesses;

(f) publicly disclose, or cause or facilitate the public disclosure (including
without limitation the filing of any document or report with the SEC or any
other governmental agency or any disclosure to any journalist, member of the
media or securities analyst) of any intent, purpose, plan or proposal to obtain
any waiver, or consent under, or any amendment of, any of the provisions of
Sections 2.2 or 2.3, or otherwise (i) seek in any manner to obtain any waiver,
or consent under, or any amendment of, any provision of this Agreement or (ii)
bring any action or otherwise act to contest the validity of Section 2.2 or 2.3
or seek a release from the restrictions or obligations contained in Section 2.2
or 2.3;

(g) make or issue or cause to be made or issued any public disclosure,
announcement or statement (including without limitation the filing of any
document or report with the SEC or any other governmental agency or any
disclosure to any journalist, member of the media or securities analyst) (i) in
support of any solicitation described in paragraph (c) above (other than
solicitations on behalf of the Board), (ii) in support of any matter described
in paragraph (d) above, (iii) concerning any potential matter described in
paragraph (e) above or (iv) negatively commenting upon the Company, including
the Company's corporate strategy, business, corporate activities or management;
or

(h) enter into any discussions, negotiations, agreements or understandings with
any person or entity with respect to the foregoing, advise, assist, encourage,
support or seek to persuade others to take any action with respect to any of the
foregoing, or act in concert with others or as part of a group (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to any of the
foregoing.

In the event the Company has announced or entered into a binding agreement
providing for, or has recommended that its shareholders support, an
Extraordinary Matter, the provisions of this Section 2.3 shall not operate to
prevent the Investors from proposing or taking any actions in furtherance of or
consummating a competing Extraordinary Matter, but all of the other provisions
of this Agreement shall continue in full force and effect.

Notwithstanding anything herein to the contrary, nothing in this Section 2.3
shall be deemed to in any way restrict or limit (a) the Director Designee from,
in his capacity as a member of the Board, confidentially expressing or
advocating for his views to other members of the Board or during Board meetings
or (b) the Investors' ability to (i) discuss any matter confidentially with the
Company, the Board or any of its members, or (ii) vote their shares of Common
Stock on any matter brought before the shareholders of the Company in any manner
that they choose, other than as expressly provided in Section 2.2 above, (iii)
sell any shares of Common Stock, including, without limitation, pursuant to a
Company or third-party tender offer or exchange offer, or (iv) communicate, on a
confidential basis, with attorneys, accountants or financial advisers (excluding
any such advisor who has taken, takes or is expected by the Investors to take
any action that if taken by the Investors would violate this Section 2.3).

Section 2.4 Additional Preparations by the Investors. As of the date of this
Agreement, the Investors are not engaged in any discussions or negotiations and
do not have any agreements or understandings, whether or not legally
enforceable, concerning the acquisition of economic ownership of any Common
Stock, other than with investors or potential investors in funds and accounts
managed or to be managed by TFM or an Affiliate thereof.

Section 2.5 Ownership Commitment. The Investors will use their commercially
reasonable efforts (taking into account fiduciary duties, legal obligations and
requirements, the Company's Insider Trading Policy, economic and financial
conditions, market and trading prices and conditions and other relevant matters)
to cause the Investors and their Affiliates (a) by or before December 31, 2009,
to beneficially own an aggregate amount of shares of Common Stock equal to at
least 6.0% of the Company's outstanding shares of Common Stock and (b) by or
before April 30, 2010, to beneficially own an aggregate amount of shares of
Common Stock equal to at least 8.0% of the Company's outstanding shares of
Common Stock. For purposes of any calculation of the Minimum Percentage and
under this Section 2.5, the number of the Company's outstanding shares of Common
Stock shall be the lesser of (A) 161,261,167 and (B) that number of shares set
forth as outstanding in any filing of the Company made with the SEC after the
date of this Agreement under the Exchange Act or the Securities Act of 1933, as
amended.

Section 2.6 Publicity. Promptly after the execution of this Agreement, the
Company and the Investors will issue a joint press release in the form attached
hereto as Schedule B (the "Joint Press Release").

Section 2.7 Maryland Law (a) The Company covenants and agrees that if the
Company shall repurchase shares of Common Stock, effect a reverse stock split or
otherwise take any action that, by reducing the number of shares outstanding,
would, solely as a result of such stock repurchase, stock split or Company
action, increase the beneficial ownership of the Investors and its Affiliates to
greater than 9.9% (each of the foregoing Company actions, a "Share Reducing
Action"), the Company and/or the Board shall take all action necessary such
that, solely as a result of such Share Reducing Action (or any successive Share
Reduction Action), none of the Investors and/or their Affiliates and/or
Associates (as such terms are defined in the Maryland Business Combination Act
(Title 3, Subtitle 6 of the Maryland General Corporation Law)) will become an
"interested stockholder" (as that term is defined in the Maryland Business
Combination Act), such Board action to remain in effect until such time, if any,
as the Investors and/or their Affiliates acquire beneficial ownership of any
additional shares of Common Stock (other than solely as a result of further
Share Reducing Actions) at a time when the Investors and their Affiliates
otherwise have or would have as a result of such acquisition beneficial
ownership of more than 9.9% of the then outstanding shares of Common Stock. Any
action taken by the Company or the Board pursuant to this Section 2.7(a), and
the obligations of the Company or the Board pursuant to this Section 2.7(a),
shall survive the termination of this Agreement.

(b) The Company agrees that if during the Standstill Period it shall adopt any
anti-takeover measure, including, without limitation, a shareholder rights plan,
board resolution or a by-law amendment that would have an anti-takeover effect
(including opting into the provisions in 3-803 to 3-805 of the Maryland General
Corporation Law), it shall provide that such action will not prevent the
Investors and/or their Affiliates from taking any actions that would not
otherwise be prohibited during the Standstill Period by this Agreement.

Section 2.8 Other Directorships. The Company acknowledges that the Director
Designee currently sits on the Boards of Directors of three other public
companies. The Company represents and warrants to the Investors that the
Nominating and Corporate Governance Committee and the Board have taken all
action necessary to approve the Director Designee serving on the Boards of
Directors of the Company and such other three public companies upon his
appointment to the Board and have adopted such resolutions and taken such other
actions as are necessary for the Board to permit, without the prior consent of
the Nominating and Corporate Governance Committee or the Board notwithstanding
the Company's policy relating to service on multiple public company boards of
directors, the Director Designee (or any agreed upon replacement) to serve on up
to six public company Boards of Directors at any one time (including the Board)
at any time that the Director Designee shall serve on the Board and to provide
that such resolution shall remain in full force and effect at all times during
the Standstill Period.

Section 2.9. Economic Ownership of Shares. The Company acknowledges that the
acquisition by the Investors of economic ownership of shares of Common Stock
through privately negotiated back-to-back call and put transactions pursuant to
which, simultaneously with the purchase of each call option, the Investors also
sell a put option for the same number of shares of Common Stock and which may,
at the option of the Investors, be settled in shares of Common Stock, or any
similar transaction that results in the Investors economically owning the
equivalent of shares of Common Stock, cash settled call options or other
derivative securities, contracts or instruments related to the price of shares
of Common Stock, will not violate, or result in the breach of, any of the
Company's policies applicable to directors of the Company, including without
limitation, in the Policies and Procedures Regarding Acquisitions and
Dispositions of Legg Mason Securities. For the avoidance of doubt, the foregoing
does not apply with respect to and is not a waiver of the Company's policies
relating to trading windows, reporting, insider trading, short sales or
pre-clearance.

ARTICLE III
OTHER PROVISIONS

Section 3.1 Specific Performance; Remedies. (a) Each party hereto hereby
acknowledges and agrees, on behalf of itself and its Affiliates, that
irreparable harm would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties will be entitled
to specific relief hereunder, including, without limitation, an injunction or
injunctions to prevent and enjoin breaches of the provisions of this Agreement
and to enforce specifically the terms and provisions hereof (other than the
terms of Section 2.5 hereof) in the Chancery Court of the State of Delaware or
if such court does not accept jurisdiction then any state or federal court in
the State of Delaware, or, if such courts do not accept jurisdiction then any
state or federal court in the State of New York, in addition to any other remedy
to which they may be entitled at law or in equity. Any requirements for the
securing or posting of any bond with such remedy are hereby waived.

(b) Notwithstanding any other section in this Agreement and without limiting any
other remedies the Company may have in law or equity, in the event that the
Investors shall have materially breached this Agreement and shall not have cured
such breach within 15 days following written notice describing such breach in
reasonable detail from the Company, the Director Designee shall, upon the
written request of the Board, resign as a member of the Board, such resignation
to be effective as of the time the Board has delivered such request to the
Director Designee and the Investors.

(c) Each party hereto agrees, on behalf of itself and its Affiliates, that any
actions, suits or proceedings arising out of or relating to this Agreement or
the transactions contemplated hereby will be brought solely and exclusively in
the Chancery Court of the State of Delaware, or if such court does not accept
jurisdiction then any federal court in the State of Delaware, or, if such courts
do not accept jurisdiction then any state or federal court in the State of New
York (and the parties agree not to commence any action, suit or proceeding
relating thereto except in such courts), and further agrees that service of any
process, summons, notice or document by U.S. registered mail to the respective
addresses set forth in Section 3.3 will be effective service of process for any
such action, suit or proceeding brought against any party in any such court.
Each party, on behalf of itself and its Affiliates, irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby, in the Chancery Court of the State of Delaware or if such court does not
accept jurisdiction then the federal courts in the State of Delaware, or, if
such courts do not accept jurisdiction then any state or federal court in the
State of New York, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an improper or
inconvenient forum.

Section 3.2 Entire Agreement. This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof and may be amended only
by an agreement in writing executed by the parties hereto.

Section 3.3 Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and shall be deemed validly given, made or served, if
(a) given by telecopy, when such telecopy is transmitted to the telecopy number
set forth below and the appropriate confirmation is received or (b) if given by
any other means, when actually received during normal business hours at the
address specified in this subsection:

if to the Company:

Legg Mason, Inc.
100 International Drive
Baltimore, Maryland 21202
Facsimile: (410) 454-4607
Attention: Corporate Secretary

with a copy to:

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Facsimile: (212) 403-2000
Attention: Daniel A. Neff
Nicholas G. Demmo

if to the Investors:

c/o Trian Fund Management, L.P.
280 Park Avenue, 41st Floor
New York, New York 10017
Facsimile: (212) 451-3216
Attention: Brian L. Schorr, Chief Legal Officer

Section 3.4 Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement, the relationship of the parties,
and/or the interpretation and enforcement of the rights and duties of the
parties shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware, without regard to any conflict of laws provisions
thereof.

Section 3.5 Further Assurances. Each party agrees to take or cause to be taken
such further actions, and to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and to obtain such
consents, as may be reasonably required or requested by the other parties in
order to effectuate fully the purposes, terms and conditions of this Agreement.

Section 3.6 Third-Party Beneficiaries. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns, and nothing in this Agreement (other than Section 2.7 hereof) is
intended to confer on any person other than the parties hereto or their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

Section 3.7 Counterparts; Miscellaneous. This Agreement may be executed and
delivered (including by facsimile transmission or .pdf format) in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The headings used herein
are for convenience only and the parties agree that such headings are not to be
construed to be part of this Agreement or to be used in determining the meaning
or interpretation of this Agreement. Unless the context otherwise requires,
whenever used in this Agreement the singular shall include the plural, the
plural shall include the singular, and the masculine gender shall include the
neuter or feminine gender and vice versa.

Section 3.8 Interpretation. Each of the parties hereto acknowledges that it has
been represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed the same with
the advice of said counsel. Each party and its counsel cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the parties hereto.

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

LEGG MASON, INC.

By: /s/ Mark R. Fetting
Name: Mark R. Fetting
Title: Chief Executive Officer


/s/ Nelson Peltz__________________
Nelson Peltz


/s/ Peter W. May__________________
Peter W. May


/s/ Edward P. Garden_______________
Edward P. Garden


TRIAN PARTNERS GP, L.P.
By: Trian Partners General Partner, LLC,
its General Partner


By: /s/ Edward P. Garden
Name: Edward P. Garden
Title: Member


TRIAN PARTNERS, L.P.
By: Trian Partners GP, L.P., its General Partner
By: Trian Partners General Partner, LLC,
its General Partner


By: /s/ Edward P. Garden
Name: Edward P. Garden
Title: Member

12
TRIAN SPV (SUB) V, L.P.
By: Trian Partners GP, L.P., its General Partner
By: Trian Partners General Partner, LLC,
ots General Partner


By: /s/ Edward P. Garden
Name: Edward P. Garden
Title: Member


TRIAN PARTNERS MASTER FUND, L.P.
By: Trian Partners GP, L.P., its General Partner
By: Trian Partners General Partner, LLC,
its General Partner


By: /s/ Edward P. Garden
Name: Edward P. Garden
Title: Member


TRIAN PARTNERS PARALLEL FUND I, L.P.
By: Trian Partners Parallel Fund I General Partner,
LLC, its General Partner


By: /s/ Edward P. Garden
Name: Edward P. Garden
Title: Member


TRIAN FUND MANAGEMENT, L.P.
By: Trian Fund Management GP, LLC,
its General Partner


By: /s/ Edward P. Garden
Name: Edward P. Garden
Title: Member




SCHEDULE A

The Investors beneficially own, in the aggregate, 6,946,756 shares of Common
Stock. The Investors that own such shares and the number of shares that they
beneficially own are set forth below.

Investor

Shares of Common Stock

   

Trian Partners Master Fund, L.P.

3,842,239

Trian Partners, L.P.

1,393,987

Trian Partners Parallel Fund I, L.P.

134,846

Trian SPV (SUB) V, L.P.

1,575,684



SCHEDULE B

For Immediate Release

Investor Relations:


Alan Magleby
410-454-5246



Media:


Mary Athridge
212-805-6035



Legg Mason To Elect Nelson Peltz to Board of Directors

Baltimore, Maryland -- October 26, 2009 -- Legg Mason, Inc. (NYSE: LM) announced
today that Nelson Peltz, Chief Executive Officer and a founding partner of Trian
Fund Management, L.P., ("Trian Partners") will be elected to the Company's Board
of Directors, expanding the Board to 14 members, including 13 independent
directors. He will be elected on Tuesday, October 27, 2009.

Mark R. Fetting, Legg Mason's Chairman and Chief Executive Officer, said, "We
welcome Nelson, whose firm is a significant investor in Legg Mason, as the
newest member of our Board of Directors. We look forward to benefiting from his
insights and experience as we work together to build greater value for our
clients and our shareholders."

Mr. Peltz commented, "Over the past several months, my colleagues and I have
been engaged in constructive dialogue with Mark Fetting and other members of the
Legg Mason management team. We share their view that Legg Mason's recent
strategic initiatives are improving the Company's operating performance and I
look forward to contributing as a Board member and working with the management
team and the Board to help this great company achieve its full potential."

Mr. Peltz also serves as a director of H. J. Heinz Company, is non-executive
Chairman of the Board of Wendy's/Arby's Group, Inc. (formerly Triarc Companies,
Inc.) and is Chairman of the Board of Trian Acquisition I Corp. From April 1993
through June 2007, he served as Chairman and Chief Executive Officer of Triarc,
which during that period of time owned Arby's Restaurant Group, Inc. and the
Snapple Beverage Group, as well as other consumer and industrial businesses.

The addition of Mr. Peltz to the Board reflects an agreement between Legg Mason
and Trian Fund Management, L.P., certain funds managed by it and certain of its
affiliates. In addition, pursuant to the agreement, Trian Partners has agreed to
vote its shares in favor of Legg Mason's director nominees as provided in the
agreement and made certain other commitments. The full text of the agreement
with Trian Partners is available to the public as an Exhibit to the Form 8-K
that the company is filing with the Securities and Exchange Commission.

Trian Partners owns 6,946,756 shares, or approximately 4.3% of Legg Mason's
outstanding common stock.

About Legg Mason

Legg Mason is a global asset management firm, with $703 billion in assets under
management as of September 30, 2009. The Company provides active asset
management in many major investment centers throughout the world. Legg Mason is
headquartered in Baltimore, Maryland, and its common stock is listed on the New
York Stock Exchange (symbol: LM).

This release contains forward-looking statements subject to risks, uncertainties
and other factors that may cause actual results to differ materially. For a
discussion of these risks and uncertainties, see "Risk Factors" and
"Management's Discussion and Analysis of Financial Condition and Results of
Operations" in Legg Mason's Annual Report on Form 10-K for the fiscal year ended
March 31, 2009.